USDC SDNY
DOCUMENT

 

 

 

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poc#
- DATE FILED: /.
ITHACA CAPITAL INVESTMENTS I, S.A.,
ITHACA CAPITAL INVESTMENTS IL, S.A., and
ORESTES FINTIKLIS,
Plaintiffs, ORDER
— against — 18 Civ. 390 (ER)

TRUMP PANAMA HOTEL MANAGEMENT
LLC, and TRUMP INTERNATIONAL HOTELS
MANAGEMENT LLC,

Defendants.

 

 

RAMOS, D.J.

 

For reasons set forth on the record at a hearing on November 14, 2019, Plaintiffs’ letter
motion to stay the action for three months is DENIED. The Clerk of the Court is respectfully
directed to terminate the letter motion, Doc. 103.

It is SO ORDERED.

Dated: November 15, 2019
New York, New York

—_ 4 (uv

Edgardo Ramos, U.S.D.J.

 

 
